The following opinion was filed May 20, 1924:
Rosenberry, J.
(dissenting). This case is here upon a demurrer to' the plaintiff’s complaint. The lease contained the usual clause found in leases for ninety-nine years, under and by virtue of which the lessor reserved the right to terminate the lease and forfeit the rights of the lessee therein in case the lessee should breach any of the covenants contained in the lease. The complaint alleges that the lessee made application to the common council of the city of Milwaukee for permission to construct over an alley a passageway connecting its hotel, situated upon the south side of the alley, with a building proposed to be erected upon the north side of the alley. Thereupon the lessor served a notice of *393forfeiture pursuant to the terms of the lease, wheréupon the lessee (the plaintiff) withdrew its application. It appears from the allegations of the complaint that the lessor is not unwilling to join in the petition to the common council or to have the structure erected, but demands as a consideration therefor a large additional rent over and above that stipulated in the lease. In this situation the plaintiff lessee invokes the aid of a court of equity to prevent a forfeiture of its rights under the lease.
The question is whether or not the erection of the proposed structure constitutes a change or improvement of the alley within the meaning of the clause which provides:
“No petition for the change or improvement of the streets, alleys, or sidewalks contiguous to the demised premises, or requesting the municipal authorities to take any' action or to do anything with respect thereto, or with respect to any adjoining buildings or property, shall he presented without the signature thereto of the lessor jointly with the lessee.”
It is quite apparent that it was not the intent of the parties to the lease that both the lessor and the lessee should join in all applications made to the municipal officers, as, for instance, connecting with the city waterworks system, with the sewage system, to construct canopies, secure building permits, or other matters of like nature, as these would not relate to any change or improvement in the alley. Neither is the building in question an adjoining building. It no more adjoins the premises upon which the proposed structure is to be erécted than it would if separated by a sixty-foot street. An alley is a public street. Johnston v. Lonstorf, 128 Wis. 17, 107 N. W. 459; J. Burton Co. v. Chicago, 236 Ill. 383, 86 N. E. 93, 15 Am. & Eng. Ann. Cases, 965, and note.
The erection of a passageway from the building owned by the lessee upon the leased premises over the alley with *394the permission of the municipal authorities does not in my view of the case amount to a change or improvement in the alley. The obvious purpose of the clause is to prevent the lessee from charging the fee with liens and easements; and while under the law of this state the owner is required to procure the consent of the municipal authorities to the erection of such a structure over a street or alley, it produces no change or improvement in the alley. While the opinion of the court says that “the building of the passageway is a change in the alley,” it is not pointed out how nor in what respect the alley is changed. The lessee under a lease is intended to be vested with the full use and right to the property during the time for which it is given, and the fact that under sec. 2197a, Stats., leases for a term of more than fifty years are placed in a class by themselves, and lessees enjoy under the terms of that statute rights not enjoyed by lessees .for a lesser term, strengthens rather than weakens the argument that the lessee is entitled to a full and unrestricted enjoyment of the premises. .Here the lessor, according to the allegations of the complaint, is endeavoring to use the terms of the lease, not to protect any interest of his, but as a weapon of extortion and oppression and to prevent the lessee from securing that use of the premises which the lessor has contracted to give him. The plaintiff is, in my opinion, entitled upon the facts set out in the complaint to the relief prayed for, and the demurrer should have been overruled.
I am authorized to state that Mr. Chief Justice Vinje and Mr. Justice Eschweiler concur in this opinion.
The following opinion was filed October 14, 1924:
Per Curiam.
The appellant moves this court for a rehearing, claiming the decision holds that appellant has no right under its lease to make changes in the structure on the leased premises authorized by the lease. The opinion *395should not be so read or understood. It deals with the restrictive clause in the lease with reference to changes on petition to the common council, and nothing else.
The motion for a rehearing is denied, without costs.